Citation Nr: 1230770	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  11-08 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need of the Veteran for regular aid and attendance or by being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith. Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).  

The Veteran served on active duty from March 1943 to February 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In July 2011 the claim was remanded for additional development.  It has now been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran is service-connected for bilateral pes planus, rated as 30 percent disabling; degenerative joint disease (DJD) of the right ankle, associated with bilateral pes planus, rated as 20 percent disabling; and DJD of the left ankle, also associated with bilateral pes planus, rated as 10 percent disabling.  The combined evaluation is 60 percent, and the Veteran was awarded a total disability rating due to unemployability based upon service-connected disabilities (TDIU), effective August 13, 2003.  

2.  The Veteran does not have anatomical loss, or loss of use, of both feet, or of one hand and one foot, or blindness in both eyes with visual acuity of 5/200 or less, as a result of service-connected disabilities; nor is he permanently bedridden, or so helpless as to be in need of regular aid and attendance of another person as a result of service-connected disabilities; moreover, he does not have a single service-connected disability rated as 100 percent disabling, and he is not permanently housebound by reason of service-connected disabilities.  


CONCLUSION OF LAW

The criteria for SMC based on aid and attendance or housebound status of the Veteran have not been met.  38 C.F.R. §§ 1114 (l) and (s) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 3.352 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, such VCAA-compliant notice was provided to the Veteran in March 2010, which was issued prior to the initial adjudication of his claim in June 2010.  

Next, VA has a duty to assist the appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The RO has obtained all available private and VA treatment records identified by the Veteran.  He was also afforded an examination to address his claim of entitlement to SMC for housebound or the need for aid and attendance in November 2010.  The examination (with addendum reports dated in January and February 2011) is adequate with regard to the claim at issue, since it involved examination of the Veteran and a statement of the criteria used to assess entitlement to the benefits sought.  Moreover, VA attempted to obtain records from the Social Security Administration (SSA) in September 2011.  Later that month, a response was received from SSA indicating that there were no medical records available.  A formal finding of the unavailability of these records, dated in December 2011, is included in the claims file.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the appellant's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.  

II.  Analysis

Under 38 U.S.C.A. § 1114(l), SMC is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2011); 38 C.F.R. § 3.350(b) (2011).  

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b) (West 2002 & Supp. 2011).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person:  

(1) the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; 

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; 

(3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; 

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2011).  

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a) (2011); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance).  

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a) (2011).  

Under 38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2011), compensation is payable if the Veteran has a single service-connected disability rated as 100 percent and -

(1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or 

(2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C. 1114(s) (West 2002 & Supp. 2011); 38 C.F.R. § 3.350(i)(2) (2011).  

Background

Review of the record reflects that service connection has been established for bilateral pes planus, rated as 30 percent disabling; DJD of the right ankle, associated with bilateral pes planus, rated as 20 percent disabling; and DJD of the left ankle, also associated with bilateral pes planus, rated as 10 percent disabling.  The combined evaluation is 60 percent, and the Veteran was awarded a TDIU, effective August 13, 2003.  

The medical evidence of record establishes that the Veteran has been treated since 2001 for his service-connected pes planus and ankle conditions.  In July 2001, he reported decreased range of motion in the metatarsal joints.  He had maximum collapse of the arch, and he was given additional orthotics.  In November 2001, additional orthotics were ordered, and he noted some improvement with the new supports.  


When examined by VA in September 2002, the Veteran reported pain even when not bearing weight.  He had difficulty getting out of bed, but he could walk after he stood for a few minutes.  He could not walk for more than one block, and he reported fatigability and lack of endurance but no swelling.  He used a topical cream and Tylenol for his foot pain.  He had flare-ups of pain every day. He used special shoes and shoe inserts and occasionally used a cane.  His shoes showed more wear on the right than the left.  He reported retiring as a security guard due to his inability to walk well.  On physical exam, the Veteran showed decreased range of motion in the feet with 30 degrees of dorsiflexion at the metatarsophalangeal joint on the right and 35 on the left.  There was pain with motion.  There was deviation of the second through fifth metatarsophalangeal joints with standing and collapse of the arches with calcaneal valgus stance of 10 degrees.  The Veteran also had tenderness to palpation of the foot and calluses and unusual shoe wear.  His Achilles tendon alignment could not be corrected with manipulation.  X-ray showed prominent pes planus deformity.  The examiner confirmed the diagnosis of severe pes planus and provided the opinion that there had been permanent worsening beyond the normal progressions of the condition by service.  

As for the ankles, the examiner pain and weakness that flared with the pain in the feet.  On exam there was some guarding of movement with attempts at manipulation.  On range of motion testing, it was noted that the neutral position was with the foot at 90 degrees to ankle.  From that position, dorsiflexion was 0 to 20 degrees with plantar flexion from 0 to 45 degrees.  X-rays showed degenerative changes, bilaterally, with no obvious fracture.  

Upon VA examination in December 2003, the Veteran reported that he was unsteady on his feet and had fallen twice recently.  He complained of intermittent pain in his ankles with weakness, stiffness, swelling, instability, and fatigue.  Flare-ups were rated as 9/10, occurring daily and lasting 1-2 hours.  Precipitating factors included driving, walking, or standing.  He estimated that limitation of motion/function during a flare-up was 90 percent based upon the pain and inability to bear full body weight.  He used a cane for ambulation.  He reported foot pain as 5/10 with weakness, stiffness, and fatigue.  There seemed to be no real change in the pain or discomfort when standing or walking.  He did better with his feet elevated.  Flare-up pain was rated as 9/10 and occurring daily.  He estimated 100 percent limitation of motion/function during flare-up based upon the amount of pain he was experiencing and his inability to bear his full weight.  He used a cane and corrective showed and inserts.  Overall, he was limited in the amount of standing he was able to perform.  

Private records show that the Veteran was treated in 2009 for nonservice-connected heart disease.  

Upon VA FORM 21-2680,  (EXAMINATION FOR HOUSEBOUND STATUS OR PERMANENT NEED FOR REGULAR AID AND ATTENDANCE), dated in February 2010, a private examiner noted that the Veteran's gait was antalgic and ataxic.  He was able to feed himself but unable to prepare his own meals.  He needed assistance in bathing and tending to his hygiene needs.  He was not legally blind and did not require nursing home care.  He did not require medication management and was able to manage his own financial affairs.  He had poor grip and limited dexterity.  He wore ankle braces because of weakness.  There was decreased range of motion of the cervical spine.  It was noted that he rarely left home due to general weakness.  His family did his shopping.  

Upon VA examination in April 2010, it was noted that the Veteran had been falling recently, but his daughter said that since he had changed his glasses and had new shoes and braces, there had been less falls.  He complained of mild dizziness on rising.  His legs felt weak and wobbly.  He also had pain in his shoulder.  His past medical history included hypertension, diabetes mellitus, peripheral vascular disease, carotid disease, degenerative disk disease, and intestinal obstruction surgery.  Following physical examination, the impression was of instability of gait that was multifactorial, most likely secondary to peripheral neuropathy with decreased sensory input.  There were position sense problems and visual difficulties as well as some mild cerebellar dysfunction.  


A VA nursing evaluation of the Veteran in June 2010 was that he scored high on the "Katz Index of Independence" and was independent.  

A private physician noted in September 2010 that the Veteran was in need of nursing care as he was unable to care for himself and needed assistance.  

Additional VA examination was conducted in November 2010.  Also of record are addendum reports dated in January and February 2011.  The 2010 report reflects that the Veteran and his wife moved to assisted living approximately three weeks earlier.  A nurse came in daily to take blood pressure readings and for the taking of medications.  No further assistance was given.  The consensus of these reports is that there was mild to moderate impairment of the upper extremities that caused some limitations with dressing, bathing, toileting, and grooming.  He used a rail in getting up from the toilet.  This was sometimes difficult due to shoulder problems.  He had muscle weakness and shifting gait in the lower extremities.  He used a walker when he left his apartment and a cane when inside.  He was not confined to a wheel chair or bed and drove himself to the post office several times per week.  The Veteran ate his meals in the assisted living dining room, but also had a microwave and refrigerator for sandwiches in his living quarters.  The examiner determined that that the Veteran was not confined to his apartment or immediate premises because of his service-connected disabilities.  The examiner also determined that aid and attendance was not warranted for his service-connected disabilities.  

Analysis

Based on the evidence presented, the Board finds that SMC based on aid and attendance or housebound status of the Veteran is not warranted.  In this regard, the Board notes that the appellant has numerous service-connected disabilities.  These disorders include bilateral pes planus and DJD of the ankles.  The evidence demonstrates, however, that the appellant's service-connected disabilities do not cause him to be housebound or in need of aid and attendance.  As recently as November 2010, the Veteran drove himself to the post office and could make sandwiches in his assisted living apartment.  While there was some muscle weakness and shifting gait in the lower extremities, he used a cane or a walker for ambulation.  While he could dress himself, he had trouble with shirts due to his shoulder.  Getting his socks on was also problematic.  This, problem, of course, is shown to be due more to nonservice-connected shoulder problems and not due to his foot or ankle problems.  

While the Board has noted the private physician's 2010 statement that the Veteran needed nursing care, the physician did not indicate that this was due to service-connected disabilities (pes planus and bilateral ankle disorders) alone.  Moreover, as noted above, after the most recent evaluation of the Veteran, which included review of the entire file, it was determined that SMC based on aid and attendance and/or housebound status was not warranted.  The Board finds that this 2010 report with 2011 addendums to be the evidence most probative in this case.  The opinion is based on a review of the complete medical records and examination of the Veteran.  Thus, it takes into account the medical evidence in favor and against the Veteran's claim, and makes references to specific physical findings set forth throughout the medical record.  This latter fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  

Therefore, the Board finds that the evidence preponderates against a finding that the appellant's service-connected disabilities cause him to be so helpless as to require regular aid and attendance of another person.  There is nothing in the record which establishes that the appellant needs aid and attendance due to his service connected disabilities.  As such, the Board concludes that aid and attendance benefits are not warranted.  

Regarding SMC based on housebound status, the Board notes that the appellant does not have a single disability rated at 100 percent; therefore, he does not meet the requirements for SMC under 38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2011).  

In sum, the evidence does not support a grant of SMC based on aid and attendance or housebound status.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Entitlement to SMC based on the need for regular aid and attendance and/or housebound status is denied.





____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


